

EXHIBIT 10.32
FIRST AMENDMENT TO CONSULTING SERVICES AGREEMENT

(JCP Realty Advisors, LLC)
THIS FIRST AMENDMENT TO CONSULTING SERVICES AGREEMENT (this “Amendment”) is
entered into as of the 17th day of October, 2017, by and between IMH Financial
Corporation, a Delaware corporation (“IMH”), and JCP Realty Advisors, LLC, a
Delaware limited liability company (the “Consultant”).
RECITALS
WHEREAS, IMH and Consultant entered into that certain Consulting Services
Agreement dated as of July 24, 2014, as affected by that certain letter
agreement dated as of October 25, 2016 (collectively, the “Agreement”); and
WHEREAS, IMH and Consultant desire to amend the Agreement on the terms and
subject to the conditions set forth in this Amendment.
NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
AMENDMENT
1.Defined Terms. Capitalized terms used herein but not otherwise defined in this
Amendment shall have the meanings provided to such terms in the Agreement
(including as amended by this Amendment).
2.    Amendment. The Agreement is hereby amended as follows:
(a)    Section 1.2 is deleted in its entirety and the following is substituted
in its place:
“1.2    Renewal Term. Upon the expiration of the Initial Term, provided this
Agreement has not been terminated by IMH or the Consultant pursuant to the terms
of this Agreement, the Initial Term shall be automatically extended for
successive one (1) year terms (each, a “Renewal Term”) unless either IMH or the
Consultant gives the other a written notice of non-renewal at least thirty (30)
days prior to the expiration of the Initial Term or the applicable Renewal Term
(the “Notice of Non-Renewal”). If any such Notice of Non-Renewal is not given,
this Agreement shall immediately and automatically renew and shall terminate at
the end of the then applicable Renewal Term.”




1



--------------------------------------------------------------------------------




(b)    Section 6.2.1 is deleted in its entirety and the following is substituted
in its place:
“6.2.1    Amount.    During the Term, for so long as the Consultant is providing
the Consulting Services, the Consultant shall receive an aggregate annual base
consulting fee (the “Base Consulting Fee”). From the Effective Date until July
23, 2017, the Base Consulting Fee shall be Six Hundred Thousand Dollars
($600,000). From July 24, 2017 until the expiration of the Term (including any
renewals or extensions thereof), the Base Consulting Fee shall be Four Hundred
Fifty Thousand Dollars ($450,000).”
(c)    Section 6.4.1 is deleted in its entirety and the following is substituted
in its place:
“6.4.1    Origination Fee.    Subject to Section 3.2, with respect to any loans
or investments in real estate, preferred equity or mezzanine securities made by
IMH or any of its subsidiaries, which loans or investments arose from
opportunities originated or identified by Consultant, Consultant shall receive
an origination fee equal to one hundred twenty-five (125) basis points (i.e.
1.25%) of the total amount or gross amount of any such investments or loans;
provided, however, that for any investments or loans, the total amount or gross
amount of which is in excess of $40,000,000, the origination fee payable to
Consultant shall be reduced on a ratable basis by one basis point for each
$1,600,000 by which the total amount or gross amount of such investment or loan
exceeds $40,000,000, with a floor of one hundred (100) basis points (i.e.
1.00%). For example, if the total amount or gross amount of an investment is
$43,200,000, the origination fee would be $531,360.00 ($43,200,000 * 1.23%), and
for all loans and investments with a total amount or gross amount in excess of
$80,000,000, the origination fee would be 1.00%. If any third party broker or
other financial intermediary is involved in any such loans or investments, then
Consultant shall only be entitled to fifty percent (50%) of above-described
fees.”
(d)    Section 10.11 is hereby amended as follows:
“If to IMH:            IMH Financial Corporation
                7001 N. Scottsdale Road, Suite 2050
                Scottsdale, Arizona 85253
                Attn: Lawrence D. Bain, CEO
With a copy to:
IMH Financial Corporation

Attn: Legal Department
7001 N. Scottsdale Road, Suite 2050
Scottsdale, Arizona 85253”


3.    No Other Changes. Except as expressly modified hereby, all of the terms
and provisions of the Agreement shall remain in full force and effect. The
Agreement, as amended by this Amendment, constitutes the entire agreement of the
parties with respect to the subject matter contained therein and herein, and may
not be amended except in a writing signed by both parties hereto.


2



--------------------------------------------------------------------------------




4.    Counterparts; Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts (including
by facsimile or electronic exchange of PDF signature pages), each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.
[SIGNATURE PAGE FOLLOWS]


3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
IMH:
 
 
 
 
 
IMH Financial Corporation,
 
 
a Delaware corporation
 
 
 
 
 
 
By:
 /s/ Lawrence D. Bain
 
 
 
Lawrence D. Bain
 
 
Its:
 Chief Executive Officer
 
 
 
 
 
 
CONSULTANT:
 
 
 
 
 
JCP Realty Advisors, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
By:
 /s/ Jay Wolf
 
 
 
Jay Wolf
 
 
Its:
Managing Member
 



4822-2283-2457, v. 3


First Amendment to Consulting Services Agreement        4

